This opinion is subject to administrative correction before final disposition.




                                 Before
                   HITESMAN, GASTON, and RUSSELL,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                        Michael A. OLIVEIRA
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                              No. 201900171

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Ann K. Minami, JAGC, USN. Sentence ad-
   judged 20 March 2019 by a special court-martial convened at Naval
   Base Kitsap-Bangor, Silverdale, Washington, consisting of a military
   judge sitting alone. Sentence approved by the convening authority: re-
   duction to E-1, confinement for 10 months, 1 and a bad-conduct dis-
   charge.
   For Appellant: Lieutenant Commander Kevin R. Larson, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 9 months pursu-
ant to a pretrial agreement.
                  United States v. Oliveira, No. 201900171


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2